Exhibit 10.1

Execution Version

This LIMITED WAIVER AND FOURTH FORBEARANCE AGREEMENT (as may be amended,
supplemented or otherwise modified, this “Agreement”), dated as of May 10, 2018,
is by and among REX ENERGY CORPORATION, a Delaware Corporation (the “Borrower”),
the Lenders (as defined below) party hereto from time to time and ANGELO, GORDON
ENERGY SERVICER, LLC, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower, the lending and other financial institutions from time to
time party thereto as lenders (collectively, the “Lenders”), Macquarie Bank
Limited (in its capacity as the issuer of Letters of Credit under the Credit
Agreement, the “Issuing Bank”), and the Administrative Agent are parties to the
Term Loan Credit Agreement, dated as of April 28, 2017 (as amended, supplemented
or otherwise modified, the “Credit Agreement”).

WHEREAS, pursuant to the Credit Agreement, the Issuing Bank and the Lenders have
made certain loans and other extensions of credit to the Borrower.

WHEREAS, each of the Loan Parties hereby acknowledges and agrees that prior to
the date hereof certain Defaults and Events of Default identified on Schedule I
hereto have occurred under the Credit Agreement and that after the date hereof
certain Defaults and Events of Default identified on Schedule I hereto may occur
under the Credit Agreement (such Defaults and Events of Default, solely to the
extent they exist or come to exist for the reasons described on Schedule I,
the “Specified Events of Default”).

WHEREAS, as a result of the occurrence of Specified Events of Default under the
Credit Agreement, the Administrative Agent, the Issuing Bank and the Lenders are
entitled to exercise at any time their rights and remedies and to commence
enforcement, litigation and collection actions under the Credit Agreement, the
other Loan Documents and applicable law, including without limitation, to
terminate the Commitments, to set off funds and to declare to be immediately due
and payable the principal amount of the Loans and Notes now outstanding, all
accrued interest, fees, Yield Maintenance Amount, Call Protection Amount and
other similar amounts thereon and the other obligations of the Loan Parties
accrued under the Credit Agreement, the Notes and the other Loan Documents (such
rights, remedies and actions, collectively, other than the rights, remedies and
actions contained in Section 10.02(a)(i) of the Credit Agreement, “Enforcement
Actions”), in each case in accordance with the Loan Documents and applicable
law.

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent are party to
the Forbearance Agreement, dated as of April 3, 2018 (the “First Forbearance
Agreement”), to the Limited Waiver and Second Forbearance Agreement, dated as of
April 16, 2018 and to the Limited Waiver and Third Forbearance Agreement, dated
as of April 23, 2018 (the “Third Forbearance Agreement”), pursuant to which the
Lenders have agreed to forbear from taking Enforcement Actions.

WHEREAS, on April 27, 2018, the Administrative Agent, at the direction of the
Majority Lenders, in accordance with Section 10.02(a)(i) of the Credit Agreement
(i) declared the principal amount of the Notes and the Loans outstanding, and
accrued interest, fees, Yield Maintenance Amount, Call Protection Amount and
other similar amounts thereon to be immediately due and payable in whole and
(ii) terminated the Commitments (together, the “Acceleration”).

WHEREAS, the Forbearance Period under and as defined in the Third Forbearance
Agreement terminates on May 9, 2018.



--------------------------------------------------------------------------------

 

2

WHEREAS, the Borrower has requested that (x) the Administrative Agent and the
Lenders agree to continue to forbear from taking any Enforcement Actions to
afford the Borrower an opportunity to pursue a potential financial restructuring
and (y) notwithstanding the termination of the Commitments, the Lenders agree to
provide, and to grant a limited waiver with respect to the Specified Events of
Default solely to permit the extension of, Bridge Loans (as defined below) to
the Borrower, which shall be Delayed Draw Loans made hereunder and under the
Credit Agreement in an amount not to exceed $6,185,567.

WHEREAS, the Lenders hereto have agreed to such request, subject to the terms
and provisions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

SECTION 1.      DEFINITIONS. Unless otherwise defined herein, capitalized terms
are used herein as defined in the Credit Agreement.

SECTION 2.      ACKNOWLEDGEMENTS.

2.1        Amount of Obligations.

  (a)        Each Loan Party acknowledges and agrees that (i) as of May 10,
2018, the Secured Obligations included, without limitation, the amounts set
forth on Schedule II attached hereto on account of the outstanding unpaid amount
of principal of, accrued and unpaid interest on, and fees and commissions
related to, the Loans and the aggregate principal balance of the outstanding LC
Exposure under the Credit Agreement and (ii) such Loan Party is indebted to the
Lenders and the Administrative Agent for such Secured Obligations (including the
LC Exposure, the Yield Maintenance Amount and the Call Protection Amount) and
all other Secured Obligations without defense, counterclaim or offset of any
kind, and such Loan Party ratifies and reaffirms the validity, enforceability
and binding nature of all such Secured Obligations.

  (b)        Each Loan Party acknowledges and agrees that the Call Protection
Amount and the Yield Maintenance Amount constitute part of the Secured
Obligations and are immediately due and payable. Each Loan Party waives any
defenses to the validity and enforceability of the Call Protection Amount and
the Yield Maintenance Amount.

2.2        Events of Default. Each Loan Party acknowledges and agrees that
(a)(i) Specified Events of Default exist, and will continue to exist, after the
Forbearance Effective Date (as defined below) and (ii) no other Default or Event
of Default has occurred and continues to exist as of the Forbearance Effective
Date and (b) absent the agreement of the Administrative Agent and the Lenders to
forbear from taking Enforcement Actions as provided in this Agreement, the
occurrence of the Specified Events of Default entitles the Administrative Agent
and the Lenders to at any time take one or more Enforcement Actions.

2.3        Collateral. Each Loan Party ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
Liens granted to secure the Secured Obligations by such Loan Party to the
Administrative Agent, for the benefit of the Lenders, pursuant to the Security
Instruments to which such Loan Party is a party. Each Loan Party acknowledges
and agrees that all such Liens granted by such Loan Party continue to secure the
Secured Obligations notwithstanding the occurrence of the Forbearance Effective
Date. Each Loan Party hereby represents and



--------------------------------------------------------------------------------

 

3

warrants to the Administrative Agent and the Lenders that, pursuant to the
Security Instruments to which such Loan Party is a party, the Secured
Obligations are secured by a first priority (subject to certain Liens permitted
under Section 9.03 of the Credit Agreement) Lien on all of such Loan Party’s
assets to the extent required by the Security Instruments.

SECTION 3.      FORBEARANCE.

3.1          Forbearance Period.

  (a)          Subject to the terms and conditions of this Agreement, the
Administrative Agent and the Lenders shall forbear from taking any Enforcement
Actions as a result of the occurrence of the Specified Events of Default during
the period from and including the Forbearance Effective Date until the earliest
to occur of any of the following events (each such event, a “Forbearance
Termination Event”; the date of such occurrence, the “Forbearance Termination
Date”; and such period, the “Forbearance Period”):

 

  (i)

11:59 p.m. (New York City time) on May 17, 2018, provided that the
Administrative Agent (at the direction of the Majority Lenders) and Borrower may
agree to extend such date in writing (which writing may be in the form of
electronic mail), whereupon this clause (i) shall be deemed to reference such
later specified date;

 

  (ii)

the occurrence of a Default or Event of Default that is not a Specified Event of
Default;

 

  (iii)

the commencement against any Loan Party, the Administrative Agent or any Lender
of any material litigation or other exercise of any material rights or remedies
by or on behalf of the Second Lien Agent or any holder of Second Lien Notes (for
the avoidance of doubt, it being understood that delivery of a notice of event
of default or reservation of rights by the Second Lien Agent shall not alone
constitute a Forbearance Termination Event under this clause (iii));

 

  (iv)

the occurrence of any Forbearance Expiration Date under and as defined in the
forbearance agreement dated May 3, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Second Lien Noteholder Forbearance
Agreement”) entered into among the Borrower, certain subsidiary guarantors
listed therein and certain holders of the Second Lien Notes;

 

  (v)

any representation or warranty made by any Loan Party in this Agreement proving
(after giving effect to Section 3.2 below) to have been untrue, inaccurate or
incomplete on or as of the date made or deemed made, except where such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties were true and correct in all material
respects as of such earlier date;

 

  (vi)

failure of any Loan Party to perform, as and when required, any of their
respective covenants or other obligations set forth in this Agreement (it being
understood that time is of the essence for each such covenant and



--------------------------------------------------------------------------------

 

4

 

obligation), including without limitation, any provision of Section 4 below; and

 

  (vii)

the date any Loan Party delivers a Junior Priority Payment Notice (as defined
below) or makes any Junior Priority Payment (as defined below), including making
any Interest Payment (as defined in Schedule I) under the Second Lien Indenture.

(b)      Notwithstanding anything to the contrary contained herein but subject
to Section 3.2 hereof, (i) the Specified Events of Default constitute actionable
Events of Default for the purpose of triggering all limitations, restrictions or
prohibitions on certain actions that may be taken or omitted or otherwise
acquiesced to by or on behalf of any Loan Party pursuant to the Credit Agreement
or any other Loan Document, including, without limitation, any and all
limitations, restrictions or prohibitions with respect to any distribution,
advance or other payment directly or indirectly from or for the benefit of any
Loan Party to any other Loan Party, any direct or indirect owner of an equity
interest in any Loan Party or any Affiliate of any of the foregoing and any
actions or inactions taken or omitted or otherwise acquiesced to, by or on
behalf of any Loan Party in violation of such provisions, in each case while any
Default or Event of Default (including the Specified Events of Default) exists,
will constitute additional Events of Default under the Credit Agreement and the
other Loan Documents under this Agreement, (ii) any and all rights, benefits and
remedies of the Administrative Agent and the Lenders under the Second Lien
Intercreditor Agreement and the Swap Intercreditor Agreement are expressly
reserved and not waived, impaired or otherwise affected hereby and
(iii) interest shall continue to accrue and be payable on the Secured
Obligations at the default rate to the extent provided under Section 3.02(b) of
the Credit Agreement. Each of the Loan Parties hereby acknowledges and agrees
that as a result of the Specified Events of Default the Lenders have no
obligation to make any Loan and the Issuing Bank has no obligation to issue,
increase, renew or extend any Letter of Credit other than with respect to Bridge
Loans to be made in accordance with Section 3.2.

3.2      Limited Waiver and Consent. This Agreement shall constitute a limited
waiver of the Credit Agreement (the “Limited Waiver”) solely for purposes of
satisfying the conditions precedent set forth in Section 6.02 of the Credit
Agreement and the requirements of Section 2.03(b) of the Credit Agreement (and
for no other purposes) and solely so as to permit the Borrower to borrow Loans
in an amount not to exceed $6,185,567 to be used in accordance with the most
recently delivered Cash Flow Projections (as defined in the First Forbearance
Agreement) (the “Bridge Loans”). The Borrower hereby requests the Lenders to,
and each Lender hereby agrees to, fund on or prior to May 14, 2018 its ratable
portion (measured by the Delayed Draw Commitments of the Lenders prior to the
termination thereof pursuant to the Acceleration) of the Bridge Loans
notwithstanding the termination of the Commitments (and notwithstanding the
failure of the Borrower to satisfy the conditions of Section 6.02 of the Credit
Agreement), subject to the terms hereof. The Company and other Loan Parties
acknowledge and agree that the Bridge Loans constitute Loans and Secured
Obligations for all purposes under the Credit Agreement (including for purposes
of the accrual of interest and the calculation of the Call Protection Amount and
Yield Maintenance Amount), that such Bridge Loans are deemed immediately due and
payable and that the funding of the Bridge Loans shall not constitute a waiver
or rescission of the termination of the Commitments or the acceleration of the
Loans, and shall not modify, reduce or constitute a defense to the amount of the
Call Protection Amount and the Yield Maintenance Amount.

3.3      Limitation on Forbearance. Each Loan Party acknowledges and agrees
that, notwithstanding the agreement of the Administrative Agent and the Lenders
to forbear from taking any Enforcement Actions during the Forbearance Period in
respect of the Specified Events of Default, (i) other than as set forth in
Section 3.2, such forbearance shall not constitute a waiver of the occurrence or



--------------------------------------------------------------------------------

 

5

the continuance of any Event of Default (including the Specified Events of
Default), and each such Event of Default which has occurred and is otherwise
still continuing shall continue to exist during and after the Forbearance
Effective Date and (ii) nothing contained in this Agreement shall be construed
to limit or affect the right of the Administrative Agent and the Lenders to
bring or maintain during the Forbearance Period any action to enforce or
interpret any term or provision of this Agreement, the Second Lien Intercreditor
Agreement or the Swap Intercreditor Agreement, or to file or record instruments
of public record (or take other action) to perfect or further protect the Liens
and security interests granted by the Loan Parties to the Administrative Agent.

3.4        Enforcement Actions After Forbearance Period. Each Loan Party
acknowledges and agrees that, on the Forbearance Termination Date, the
Forbearance Period shall automatically terminate and the Limited Waiver set
forth herein and the agreement of the Lenders and the Administrative Agent to
forbear from taking any Enforcement Actions in respect of the Specified Events
of Default shall immediately and automatically cease and be of no further force
or effect, and the Administrative Agent and the Lenders shall be entitled to
immediately take any or all Enforcement Actions under (and in accordance with)
the Credit Agreement, the other Loan Documents and applicable law, all without
further notice or demand, in respect of the Specified Events of Default or any
other Event of Default then existing. Following the occurrence of the
Forbearance Termination Date, the Administrative Agent and the Lenders shall
have no obligation whatsoever to extend the maturity of the Credit Agreement,
waive any Events of Default, defer any payments, or further forbear from
exercising their rights and remedies.

SECTION 4.      AGREEMENTS. To induce the Administrative Agent and the Lenders
to enter into this Agreement, the Borrower agrees as follows:

4.1        Payment of Fees and Expenses. Each of the Loan Parties hereby agrees
to pay the reasonable and documented fees, charges and disbursements of Simpson
Thacher & Bartlett LLP and PJT Partners.

4.2        Cooperation. The Loan Parties and their advisors shall reasonably
cooperate in good faith with the Administrative Agent and its advisors regarding
a potential restructuring of the Loan Parties’ financial obligations and shall
provide updates and reasonably detailed information regarding such potential
restructuring and sale process (including copies of letters of intent,
memorandum of understanding or draft term sheets subject to confidentiality
restrictions existing as of the date hereof) and information regarding the
operations, business affairs and financial condition of any Loan Party as
reasonably requested by the Administrative Agent or its advisors; provided,
however, that the Loan Parties and their advisors will not be required to
disclose, or permit the inspection or discussion of, any document, information
or other matter (i) that in their good faith judgment constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
in their good faith judgment disclosure is prohibited by any Governmental
Requirement or any binding agreement or (iii) that in their good faith judgment
is subject to attorney client or similar privilege or constitutes attorney work
product; provided that if the Loan Parties are restricted from sharing documents
or information as a result of existing confidentiality agreements, the Loan
Parties shall use good faith efforts to (x) amend such restrictions or (y) get
the consent of the applicable parties, in each case, to share such documents or
information with the Administrative Agent and its advisors.

4.3        Reporting; Notices. In addition to the requirements set forth in the
Credit Agreement, the Loan Parties shall provide the following reporting and
notices to the Administrative Agent:



--------------------------------------------------------------------------------

 

6

  (a)        (i) on Friday of each calendar week, commencing on April 6, 2018,
an updated Cash Flow Projection (as defined in the First Forbearance Agreement)
for the 13-week period commencing on the immediately succeeding Monday, in a
form consistent with the initial Cash Flow Projections, and (ii) so long as this
Agreement remains in effect, on Friday of each calendar week, commencing on
April 13, 2018, a reconciliation report and a variance report with respect to
the most recently delivered Cash Flow Projection, which shall (x) compare the
actual cash receipts and disbursements projected in the most recently delivered
Cash Flow Projection for such period, (y) indicate the percentage variance, if
any, of actual results of aggregate cash receipts and aggregate cash
disbursements versus projections therefor for such period, together with an
explanation for such variance, and (z) be in a form reasonably satisfactory to
the Administrative Agent and its financial advisor;

  (b)        the Borrower shall provide written notice to the Administrative
Agent (a “Junior Priority Payment Notice”) no later than five (5) Business Days
prior to any repurchase, redemption, repayment, prepayment, defeasance, interest
payment or other payment of indebtedness or payments on account of such
indebtedness (including the payment of any Interest Payment or consent or
amendment fees) with respect to, or to the holders of, the Second Lien Notes or
Unsecured Senior Notes (a “Junior Priority Payment”), which Junior Priority
Payment Notice shall specify the nature, amount and timing of such payment;

  (c)        the Borrower shall provide to the Administrative Agent prompt
written notice of, or the threat in writing to the Borrower or any other Loan
Party of, any action, suit, proceeding, exercise of remedies or notice of
acceleration commenced against the Borrower, any other Loan Party or any of its
or their officers or directors by or on behalf of the Second Lien Agent or any
holder of Second Lien Notes;

  (d)        the Borrower shall not, and shall not permit any of its
Subsidiaries to, make any Restricted Payments in respect of the Series A
Preferred Stock; and

  (e)        the Borrower shall provide written notice promptly upon receipt by
the Borrower or any of its Subsidiaries of a material demand by any creditor,
guarantor, vendor, operator, surety provider or supplier (including oil and gas
gathering, processing and transportation providers) to post additional
collateral or provide additional credit support with respect to such entities’
services, goods or obligations.

SECTION 5.      CONDITIONS PRECEDENT.

5.1        Forbearance Effective Date. This Agreement shall become effective as
of the date first set forth above (the “Forbearance Effective Date”) on the
first date on which all of the following conditions have been satisfied or
waived by the Administrative Agent and the Majority Lenders:

  (a)        Execution and Delivery. The Administrative Agent shall have
received counterparts of this Agreement duly executed by (i) the Borrower and
the Guarantors, (ii) the Majority Lenders and, (iii) each Lender.

  (b)        Third Forbearance Agreement. No Forbearance Termination Event under
and as defined in the Third Forbearance Agreement shall have occurred prior to
the date hereof, other than a Forbearance Termination Event under
Section 3.1(a)(i) of the Third Forbearance Agreement.



--------------------------------------------------------------------------------

 

7

  (c)        Second Lien Noteholder Forbearance Agreement. The Second Lien
Noteholder Forbearance Agreement shall be in full force and effect and have an
outside termination date no earlier than 11:59 p.m. (New York City time) on
May 17, 2018.

  (d)        No Default. Upon giving effect to this Agreement, there shall be no
Default or Event of Default (other than the Specified Events of Default).

  (e)        Representations and Warranties. As of the Forbearance Effective
Date, the representations and warranties contained in this Agreement, the Credit
Agreement and in each other Loan Document (other than with respect to Specified
Events of Default) shall be true and correct in all material respects (or in any
respect to the extent such representation or warranty is qualified by
materiality) on and as of the Forbearance Effective Date as if made on and as of
the Forbearance Effective Date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in any respect to the extent such representation or warranty is
qualified by materiality) on and as of such earlier date.

  (f)        Administrative Agent Fees and Expenses. The Borrower shall have
paid all reasonable fees and accrued expenses of the Administrative Agent,
including, without limitation, the reasonable fees and expenses of Simpson
Thacher & Bartlett LLP, invoiced to the Borrower in reasonable detail at least
one (1) business day prior to the date hereof.

SECTION 6.      REPRESENTATIONS AND WARRANTIES. In order to induce the
Administrative Agent and the Lenders party hereto to enter into this Agreement,
the Loan Parties hereby represent and warrant to the Administrative Agent and
the Lenders that:

  (a)        each Loan Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and has all
requisite power and authority to execute, deliver and perform this Agreement;

  (b)        the representations and warranties of each Loan Party contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Forbearance Effective Date (except with
respect to the Specified Events of Default) as if made on and as of the
Forbearance Effective Date, except where such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties were true and correct in all material respects as of such earlier
date;

  (c)        each Loan Party has granted to the Administrative Agent Liens on
and security interests in all of such Loan Party’s assets to the extent required
by the Loan Documents;

  (d)        the execution, delivery, and performance by each Loan Party of this
Agreement, (i) have been duly authorized by all necessary corporate or limited
liability company and, if required, stockholder or member action on the part of
such Loan Party, (ii) does not and will not violate any applicable law or
regulation applicable to such Loan Party or the charter, limited liability
company agreement, by-laws or other organizational documents of such Loan Party
or any order of any Governmental Authority, (iii) does not require any consent
or approval of, registration or filing with (other than any disclosure filing),
or any other action by, any Governmental Authority, except as have been made or
obtained or made and are in full force;

  (e)        this Agreement constitutes the legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable



--------------------------------------------------------------------------------

 

8

bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

  (f)        attached hereto as Exhibit A is a true and complete list (with
recent balance statements) of all Deposit Accounts of the Borrower and each
Subsidiary.

SECTION 7.      CONTINUING EFFECT. The Credit Agreement shall continue to be and
shall remain in full force and effect in accordance with its terms. This
Agreement shall not constitute an amendment, waiver or modification of any
provision of the Credit Agreement except as expressly referred to herein and
shall not be construed as an amendment, waiver or modification of any action on
the part of the Borrower or the other Loan Parties that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein, or be construed to indicate the willingness of the
Administrative Agent or the Lenders to further waive any provision of the Credit
Agreement waived hereby for any other period, circumstance or event. This
Agreement is a Loan Document.

SECTION 8.      CONSENT OF GUARANTORS. Each of the Guarantors hereby consents to
this Agreement, and to the amendments and modifications to the Credit Agreement
pursuant hereto.

SECTION 9.      RELEASE. Each of the Loan Parties (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any of the
Loan Parties, for its past, present and future employees, agents,
representatives, officers, directors, shareholders, and trustees (each, a
“Releasing Party” and collectively, the “Releasing Parties”), does hereby
release and discharge, and shall be deemed to have forever released and
discharged, the Administrative Agent, the Issuing Bank and each other Lender,
and the Administrative Agent’s, the Issuing Bank’s and each other Lender’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any so called “lender liability” claims, interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses and
incidental, consequential and punitive damages payable to third parties, or any
claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or
recovery under any other federal, state or foreign law equivalent), whether
known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Lender
Parties in their capacities as such under any of the Loan Documents or Security
Instruments, whether held in a personal or representative capacity, solely to
the extent based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including (but not after) the
date hereof in any way, directly or indirectly arising out of, connected with or
relating to any of this Agreement, the Loan Documents or Security Instruments
and the transactions contemplated hereby or thereby, or any other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and



--------------------------------------------------------------------------------

 

9

collectively, the “Claims”). Each Releasing Party further stipulates and agrees
with respect to all Claims, that it hereby waives, to the fullest extent
permitted by applicable law, any and all provisions, rights, and benefits
conferred by any applicable U.S. federal or state law, or any principle of
common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this Section 9.

SECTION 10.    GOVERNING LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 12.    SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent,
and the Lenders, and each of their respective successors and assigns, and shall
not inure to the benefit of any third parties. The execution and delivery of
this Agreement by any Lender prior to the Forbearance Effective Date shall be
binding upon its successors and assigns and shall be effective as to any Loans
or Commitments assigned to it after such execution and delivery.

SECTION 13.    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and no other
person or entity shall have any right of action hereon, right to claim any right
or benefit from the terms contained herein, or be deemed a third party
beneficiary hereunder.

SECTION 14.    REVIEW AND CONSTRUCTION OF DOCUMENTS. Each party hereto hereby
acknowledges, and represents and warrants to the other parties hereto, that:

(a)        it has had the opportunity to consult with legal counsel of its own
choice and has been afforded an opportunity to review this Agreement with legal
counsel;

(b)        it has carefully reviewed this Agreement and fully understands all
terms and provisions of this Agreement;

(c)        it has freely, voluntarily, knowingly, and intelligently entered into
this Agreement of its own free will and volition;

(d)        none of the Administrative Agent or the Lenders have a fiduciary
relationship with any of the Loan Parties and the Loan Parties do not have a
fiduciary relationship with the Administrative Agent or Lenders, and the
relationship between the Administrative Agent and the Lenders, on the one hand,
and the Loan Parties, on the other hand, is solely that of creditor and debtor;
and

(e)        no joint venture exists among the Loan Parties, the Administrative
Agent and the Lenders.

SECTION 15.    Notices. All notices and requests in connection with this
Agreement or the Credit Agreement (notwithstanding Section 12.01 thereof) to the
Borrower or the Administrative



--------------------------------------------------------------------------------

10

 

Agent or the Collateral Agent shall be sufficiently given or made if given or
made in writing via hand delivery, overnight courier, U.S. Mail (postage
prepaid) or email, and addressed as follows:

 

  If to the Borrower:  

Rex Energy Corporation

366 Walker Drive

State College, PA 16801

Attn: Tom Stabley

Tel: 814.278.7267

Email: tstabley@rexenergycorp.com

   

with a copy to:

 

Jones Day

250 Vesey Street

New York, NY 10281-1047

Attn: Scott J. Greenberg

Tel: 212.326.3939

Email: sgreenberg@jonesday.com

  If to the Administrative Agent or the Collateral Agent:  

Angelo, Gordon Energy Servicer, LLC, as Administrative Agent and Collateral
Agent

c/o Cortland Capital Market Services LLC

225 W. Washington St. 21st Floor

Chicago, Illinois 60606

Attn: Agency Services – Angelo, Gordon

and Legal Department

Email:

AngeloGordonAgency@cortlandglobal.com

 

and

   

legal@cortlandglobal.com

Tele: 312-564-5078

Fax: 312-376-0751

 

with a copy to:

   

AG Energy Funding, LLC

245 Park Ave

26th Floor

NYC, NY 10167

Attn: Scott McMurtry

Email: smcmurtry@angelogordon.com;

 

and a copy to:

   

Nicholas Baker

Simpson Thacher & Bartlett LLP

   

425 Lexington Avenue

New York, NY 10017

Tel: 212.455.2032



--------------------------------------------------------------------------------

 

11

    nbaker@stblaw.com

SECTION 16.    ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING THE ADMINISTRATIVE AGENT’S
AND THE LENDERS’ FORBEARANCE WITH RESPECT TO THEIR RIGHTS AND REMEDIES WHICH MAY
ARISE AS A RESULT OF THE SPECIFIED EVENTS OF DEFAULT AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSION OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO. The provisions of this Agreement may be amended or
waived only by an instrument in writing signed by the Borrower, the
Administrative Agent and the Lenders constituting the Majority Lenders under the
Credit Agreement.

SECTION 17.    SEVERABILITY. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 18.    COUNTERPARTS. This Agreement may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 19.    FURTHER ASSURANCES. The Loan Parties agree to execute,
acknowledge, deliver, file and record such further certificates, instruments and
documents, and to do all other acts and things, as may be reasonably requested
by the Administrative Agent and necessary or advisable to carry out the intents
and purposes of this Agreement.

SECTION 20.    HEADINGS. Section headings used in this Agreement are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

REX ENERGY CORPORATION   By:  

/s/ Thomas C. Stabley

             Name: Thomas C. Stabley     Title: President and CEO   GUARANTORS:
  REX ENERGY I, LLC   By:  

/s/ Thomas C. Stabley

    Name: Thomas C. Stabley     Title: President and CEO   REX ENERGY OPERATING
CORP.   By:  

/s/ Thomas C. Stabley

    Name: Thomas C. Stabley     Title: President and CEO   R.E. GAS DEVELOPMENT,
LLC   By:  

/s/ Thomas C. Stabley

    Name: Thomas C. Stabley     Title: President and CEO  

 

[Rex Energy Corporation – Limited Waiver and Fourth Forbearance Agreement]



--------------------------------------------------------------------------------

ANGELO, GORDON ENERGY SERVICER, LLC, as Administrative Agent, Collateral Agent
and Lender By:  

/s/ Todd Dittmann

                     Name: Todd Dittmann     Title: Authorized Person  

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

ANGELO, GORDON ENERGY FUNDING, LLC, Lender   By:  

/s/ Todd Dittmann

                     Name: Todd Dittmann     Title: Authorized Person  

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

AB Private Credit Investors Middle Market Direct Lending Fund, L.P. By: AB
Private Credit Investors Middle Market Direct Lending Fund G.P. L.P., its
General Partner By:  

/s/ Kevin Alexander

             Name: Kevin Alexander     Title: Vice President  

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

  AB ENERGY OPPORTUNITY FUND, L.P.,   Lender   By:   /s/ Daniel
Posner                                     Name: Daniel Posner           Title:
Co-Chief Investment Officer

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

 

CANYON DISTRESSED OPPORTUNITY

MASTER FUND II, L.P.,

  Lender   By:         Canyon Capital Advisors LLC,           its Investment
Advisor   By:   /s/ Jonathan M. Kaplan                          Name: Jonathan
M. Kaplan     Title: Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

 

CANYON DISTRESSED OPPORTUNITY

INVESTING FUND II, L.P.,

  Lender   By:         Canyon Capital Advisors LLC,           its Investment
Advisor   By:   /s/ Jonathan M. Kaplan                          Name: Jonathan
M. Kaplan     Title: Authorized Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

  CANYON NZ-DOF INVESTING, L.P.,   Lender   By:         Canyon Capital Advisors
LLC,           its Investment Advisor   By:   /s/ Jonathan M.
Kaplan                       Name: Jonathan M. Kaplan     Title: Authorized
Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

  CANYON VALUE REALIZATION FUND, L.P.,   Lender   By:         Canyon Capital
Advisors LLC,           its Investment Advisor   By:   /s/ Jonathan M.
Kaplan                       Name: Jonathan M. Kaplan     Title: Authorized
Signatory

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

MSD CREDIT OPPORTUNITY FUND, L.P., Lender By:  
/s/ Marcello Ligouri                                        Name: Marcello
Ligouri   Title: Managing Director

 

[Rex Energy Corporation – Limited Waiver and Fourth Forbearance Agreement]



--------------------------------------------------------------------------------

TPG Specialty Lending, Inc., Lender By:  

/s/ Robert “Bo” Stanley

  Name: Robert “Bo” Stanley   Title: President

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

TAO Talents LLC, Lender By:  

/s/ Steven S. Pluss

  Name: Steven S. Pluss   Title: Vice President

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Schedule I

SPECIFIED EVENTS OF DEFAULT

1.        The Borrower failed to timely deliver (i) its quarterly financial
statements for the quarter ended December 31, 2017 on or before February 14,
2018 as required by Section 8.01(b) of the Credit Agreement and (ii) the related
certificates required under Sections 8.01(c) and (e) of the Credit Agreement,
the failure of which resulted in Defaults (the “Financial Statement Default”).
The quarterly financial statements for the quarter ended December 31, 2017 were
delivered on March 22, 2018 but the related certificates have not been
delivered, which failure will become an Event of Default under
Section 10.01(e)(ii) of the Credit Agreement if not remedied within the period
stated therein.

2.        Subsequent to the Financial Statement Default, on February 26, 2018,
the Borrower presented a certificate to request a Delayed Draw Loan. In such
certificate, the Borrower represented and warranted that no Defaults or Events
of Default existed, and that as of such date all representations and warranties
in the Credit Agreement were true and correct, which resulted in an Event of
Default under Section 10.01(c) of the Credit Agreement (the “Borrowing
Certificate Event of Default”).

3.        The Borrower failed to provide the Administrative Agent prompt written
notice of the Financial Statement Default or the Borrowing Certificate Event of
Default which resulted in an Event of Default under Section 10.01(d) of the
Credit Agreement.

4.        The Borrower has not paid the approximately $23,504,242.44 in cash
interest due April 1, 2018 (the “Interest Payment”) with respect to the Second
Lien Notes and may fail to timely deliver financials or comply with other
reporting obligations under the Second Lien Indenture, which constitutes an
Event of Default under Section 10.01(f) of the Credit Agreement.

5.        The Borrower’s annual audited financial statements for the fiscal year
ending December 31, 2017 delivered under Section 8.01(a) of the Credit Agreement
include a “going concern” qualification not permitted under such section, which
qualification constitutes a Default, and which Default will become an Event of
Default under Section 10.01(e)(ii) of the Credit Agreement if not remedied
within the period specified therein.

6.        The Borrower has failed to be in compliance with Section 8.19 of the
Credit Agreement, which failure(s) may result in an Event of Default under
Section 10.01(e)(ii) of the Credit Agreement if not remedied within the period
stated therein.

7.        As a result of the Acceleration, the Borrower is in default under the
Second Lien Indenture, which constitutes an Event of Default under
Section 10.01(g) of the Credit Agreement.

8.        One or more Events of Default under Section 10.01(d) may exist or
arise due to breaches of (x) Section 9.02 resulting from the existence of Debt
consisting of accounts payable or accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services that does
not meet all requirements of Section 9.02(b) or (y) Section 9.03 resulting from
the existence of Liens that are not Excepted Liens as a result of the failure of
such Liens to meet all requirements of clauses (c) or (d) or the proviso of the
definition thereof.

9.        As a result of or in connection with the foregoing Specified Events of
Default, termination events and/or Events of Default may occur under one or more
Swap Agreements, which may result in a Default under Section 8.20 of the Credit
Agreement and an Event of Default under Section 10.01(e)(i) of the Credit
Agreement.



--------------------------------------------------------------------------------

10.        The Borrower may fail to provide prompt written notice of any of the
other Specified Events of Default, which failure would be an Event of Default
under Section 10.01(d) of the Credit Agreement.

11.        The Borrower has not made any payment on account of Secured
Obligations, which became due and payable upon the Acceleration, which
constitutes an Event of Default under Section 10.01(a) of the Credit Agreement.



--------------------------------------------------------------------------------

Schedule II

AMOUNT OF SECURED OBLIGATIONS1

 

Loans

   $         255,129,754.54

Accrued and Unpaid Interest on Loans

   $ 4,859,036.57  

Accrued and Unpaid Fees and Commissions

   $ 347,446.29  

LC Exposure

   $ 31,986,649.05  

 

 

 

 

 

1             Amounts do not reflect other Secured Obligations that may now or
hereafter be due and owing, including the Yield Maintenance Amount or Call
Protection Amount as acknowledged and agreed by the Loan Parties pursuant to
Section 2.1(b) of this Agreement.



--------------------------------------------------------------------------------

Exhibit A

Deposit Accounts

 

Account Name    Account Number                           
              Balance                     REX ENERGY OPERATING CORPORATION   
XXXXXXXX9171    $2,503.98   REX ENERGY OPERATING CORP.    XXXXXX2717   
$40,027.85   R.E. GAS DEVELOPMENT, LLC    XXXXXXXX9126    $0.00   REX ENERGY
CORPORATION    XXXXXXXX9139    $2,503.98   REX ENERGY I, LLC    XXXXXXXX9142   
$0.00   REX ENERGY OPERATING CORPORATION    XXXXXXXX9155    $6,324,521.22   REX
ENERGY OPERATING CORPORATION    XXXXXXXX9168    $8,615.16   REX ENERGY
CORPORATION    XXXXXXXX7794    $33,106,181.90  